      Case 3:20-cr-00451-N Document 4 Filed 11/20/20               Page 1 of 2 PageID 7
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION
     __________________________________________________________________


UNITED STATES OF AMERICA                                  NO.    3:20-CR-451-N
V.

CHARLES DAVID BURROW


            NOTICE OF SUBSTITUTION OF GOVERNMENT COUNSEL


        The United States Attorney for the Northern District of Texas respectfully advises

the Court and other parties to this action that the above-styled case has been assigned to

David L. Jarvis, Assistant United States Attorney, Northern District of Texas.

        ACCORDINGLY, the Clerk of the Court is requested to hereby substitute David

L. Jarvis as counsel of record for the United States of America on all docket sheets

and for purposes of notification through the electronic computer filing (ECF) system.


                                                Respectfully submitted,

                                                ERIN NEALY COX
                                                United States Attorney


                                                s/ David L. Jarvis
                                                DAVID L. JARVIS
                                                Assistant United States Attorney
                                                Texas State Bar No. 10585500
                                                1100 Commerce Street, 3rd Floor
                                                Dallas, Texas, 75242
                                                Telephone: 214-659-8729
                                                Facsimile: 214-659-8812
                                                Email: david.jarvis@usdoj.gov


Notice of Substitution of Government Counsel – Page 1
      Case 3:20-cr-00451-N Document 4 Filed 11/20/20               Page 2 of 2 PageID 8



                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2020, a copy of the foregoing will be served
via ECF and personally on counsel for the defendant, in accordance with the Federal
Rules of Criminal Procedure.


                                                s/ David L. Jarvis
                                                DAVID L. JARVIS
                                                Assistant United States Attorney




Notice of Substitution of Government Counsel – Page 2
